Title: VII. “First Form Proposed on the Part of the United States”
From: Short, William,Jefferson, Thomas
To: 


Convention entre Le Roi trés Chrêtien et Les [treize] Etats-Unis de L’Amérique [Septentrionale] à l’effet de determiner et fixer les fonctions et prerogatives de Consuls, Vice-consuls, Agents et Commissaires respectifs.
Sa majesté le Roi trés Chrêtien et les [treize] Etats-Unis de l’Amérique [septentrionale] s’étant accordés mutuellement par l’article 29. du traité d’Amitié et du commerce conclu entre eux, la liberté de tenir dans leurs états et ports respectifs, des consuls, vice-consuls, agents et commissaires, et voulant en consequence determiner et fixer d’une maniére réciproque et permanente les fonctions et prerogatives des dits consuls, vice-consuls, agents et commissaires, Sa Majesté trés Chretienne a nommé le Sieur  et les Etats-Unis ont nommés  lesquels aprés  s’etre communiqués leurs pleinpouvoirs respectifs, sont convenus de ce qui suit.
Art. I. Les consuls [et] vice-consuls, agents et commissaires nommés par le Roi trés Chrêtien et les Etats-Unis ou de leur autorité, seront tenus de presenter leurs provisions [à leur arrivée  dans les Etats respectifs] selon la forme qui se trouvera etablie par le Roi trés Chrêtien dans ses états et par le Congrés dans les Etats Unis. On leur delivrera sans aucuns frais l’exequatur nécessaire à l’éxercice de leurs fonctions et sur l’exhibition qu’ils feront du dit exequatur, les gouverneurs, commandants, chefs de justice, les corps, tribunaux ou autres officiers ayant autorité dans les ports et lieux de leurs consulats, les y feront jouir aussitôt et sans difficulté, des pre-eminences autorités et priviléges accordés reciproquement, sans qu’ils puissent exiger des dits consuls [et] vice-consuls agents et commissaires aucun droit sous aucun pretexte quelconque.
 [Art. II. Les consuls respectifs auront la faculté d’établir des vice-consuls dans les differents ports et lieux de leurs departements ou le besoin l’exigera: on leur delivrera également l’exequatur necessaire à l’exercice de leurs fonctions dans la forme indiquée par l’article precedent et sur l’exhibition qu’ils feront du dit exequatur, ils seront admis et reconnus dans les termes et selon les pouvoirs, autorité et priviléges stipulés par les articles 1. 4. et 5. de la presente convention.
Art. III. Les consuls et vice-consuls respectifs pourront etablir des agents dans les differents ports et lieux de leurs departements ou le besoin l’exigera; ces agents pourront être choisis parmi les negociants nationaux ou etrangers et munis de la commission de l’un des dits consuls. Ils se renfermeront respectivement à rendre aux commercants, navigateurs et bâtiments respectifs, tous les services possibles, et à informer le consul le plus proche des besoins des dits commercants, navigateurs et batiments, sans que les dits agents puissent autrement participer aux immunités droits et priviléges attribués aux consuls et vice-consuls, et sans pouvoir sous quelque pretexte que ce soit exiger aucun droit ou emolument quelconque des dits commercants.]
Art. IV. Les consuls et vice-consuls, [les officiers du consulat et generalement toutes les personnes attachées aux fonctions consulaires jouiront respectivement d’une pleine et entiére immunité pour leur personne, leurs papiers, et leurs maisons. La liste des dites personnes sera approuvée et visée par le pouvoir executif du lieu de leur residence.
Ils] seront exempts de tout service personnel et offices publics, logement de gens de guerre, milice, guet, garde, tutelle, curatelle, ainsi que de tous droits, taxes, impositions, charges quelconques, fors les biens [fonds]meubles et immeubles, dont ils seront proprietaires ou possesseurs, lesquels seront assujettis aux taxes imposées sur les biens de tous autres particuliers, et à tous autres egards ils seront sujets aux loix du pays, quant à leurs personnes, leurs proprietés et leurs possessions tout comme le sont les autres etrangers de leur nation.
Ils placeront sur la porte extérieure de leur maison les armes de leur souverain, sans cependant que cette marque distinctive puisse donner à la dite maison le droit d’asyle soit pour des personnes soit pour des effets quelconques [pour aucun malfaiteur ou criminel, de maniere que le cas arrivant ou aucun malfaiteur ou criminel s’y refugie il sera rendu sur le champ à la premiere requisition et sans dificulté.]
[Art. V. Dans tous les cas généralement quelconques, intéressant la police ou l’administration de la justice, ou il sera nécessaire d’avoir une declaration juridique des dits consuls et vice-consuls respectifs, les gouverneurs, commandants, chefs de justice, les corps, tribunaux, ou autres officiers quelconques de leur residence respective, y ayant autorité seront tenus de les en prévenir, en leur ecrivant, ou en leur envoyant un officier militaire ou civil pour leur faire connoitre, soit l’objet que l’on se propose soit la necessité dans laquelle on se trouve d’aller chez eux pour leur demander cette declaration, et les dits consuls et vice-consuls seront tenus de leur coté de se prêter loyalement à ce qu’on desirera d’eux dans ces occasions.]
Art. VI. Les consuls et vice-consuls respectifs pourront etablir une chancellerie ou seront deposés les actes et deliberations consulaires, tous les efféts delaissés par defunts, ou sauvés des naufrages, ainsi que les testaments, obligations, contrats, et généralement  tous les actes et procedures faits entre leurs nationaux [ou par leurs nationaux.]
Ils pourront en consequence commettre à l’exercice de la dite chancellerie des personnes capables, les recevoir, leur faire prêter serment, leur donner la garde du sceau et le droit de sceller les commissions, jugements et autres actes du consulat, ainsi que d’y remplir les fonctions de notaires et greffiers, dans les cas qui n’interesseront que des sujets ou citoyens de leur propre nation.
Art. VII. Les consuls et vice-consuls respectifs auront le droit exclusif de recevoir dans leur chancellerie, ou abord des bâtiments, les declarations et tous les autres actes que les capitaines, patrons, equipages, passagers et negociants de leur nation voudront y passer, même leur testament et autres dispositions de derniere volonté et les expeditions des dits actes dûment legalisés par les dits consuls, et munis du sceau de leur consulat feront foi en justice comme le feroient les originaux dans tous les tribunaux [de France] des etats du Roi trés Chrêtien et des Etats-Unis, dans tous les cas qui n’interesseront que leurs nationaux.
Ils auront aussi et exclusivement en cas d’absence d’executeur testamentaire, curateur ou heritiers legitimes le droit de faire l’inventaire, la liquidation et de proceder à la vente des efféts mobiliers de la succession des sujets ou citoyens de leur nation qui viendront à mourir dans l’etendue de leurs consulats, ils y procederont avec l’assistance de deux negociants de leur dite nation, ou de toute autre, à leur choix, et feront deposer dans leurs chancellerie les effets et papiers des dites successions, sans qu’aucuns officiers militaires, de justice ou de police du pays puissent les y  troubler ni y intervenir de quelque maniere que ce soit, mais les dits consuls et vice-consuls ne pourront faire la delivrance des successions et de leur produit aux heritiers legitimes, ou à leurs mandataires, qu’aprés avoir fait acquiter toutes les dettes que les defunts auront pu avoir contractées dans le pays a l’effét de quoi les creanciers auront droit de saisir les dits effets dans leurs mains de même que dans celles de tout autre individu quelconque et en poursuivre la vente jusqu’au paiment de ce qui leur sera justement dû. Lorsque les dettes n’auront eté contractées par jugement, par actes ou par billets dont [l’ecriture et] la signature [seront] sera reconnue [et certifiées par deux notables negociants de la nation des dits defunts, et dans tous autres cas] le payement [des dettes] ne pourra en etre ordonné qu’en fournissant par le creancier caution suffisante et domiciliée de rendre les sommes induement perçues, principal, interêt et frais; les quelles cautions cependant demeureront duement dechargées aprés une année en tems de paix et deux en tems de guerre, si la demande en decharge ne peut être formée avant ces delais, contre les heritiers qui se presenteront. Et afin de ne pas faire injustement attendre aux heritiers les effets du defunt les consuls et vice-consuls feront annoncer sa mort sur quelqu’une des gazettes qui se publient dans l’etendue de leurs consulats, et qu’ils retiendront les dits effets sous leurs mains pendant mois pour repondre à toutes les justes demandes qui se presenteront; et ils seront tenus aprés ce delai de delivrer aux heritiers l’excedent du montant des demandes qui auront été formées.
Art. VIII. Les consuls et vice-consuls respectifs recevront les declarations, consulats et autres actes consulaires de tous capitaines et patrons de leur nation respective par raison d’avaries essuyées à la mer par des voïs d’eau ou de jet de marchandises, et ces capitaines et patrons remettront dans la chancellerie des dits consuls et vice-consuls les consulats et autres actes consulaires qu’ils auront faits dans d’autres ports pour les accidents qui leur seront arrivés pendant leur voyage. Si un sujet du Roi trés Chrê tien  et un habitant des Etats-Unis sont interessés dans la dite cargaison l’avarie sera reglée par les tribunaux du pays et non par les consuls ou vice-consuls, [et les dits tribunaux admettront les actes et declarations, s’il y en a eu de passés par devant les dits consuls et vice-consuls] mais lorsqu’il n’y aura d’interessés que les sujets ou citoyens de leur propre nation [ou des etrangers] les consuls ou vice-consuls respectifs, [et en cas d’absence ou d’eloignment leurs agents munis de leur commission] nommeront des experts [de leur dite nation] pour regler les dommages et avaries.
Art. IX. Dans les cas ou par tempête ou autre accident des vaisseaux ou bâtiments François echoueront sur les cotes des Etats-Unis, et des vaisseaux et bâtiments des Etats-Unis echoueront sur les côtes [de France] des etats du Roi trés Chrêtien le consul ou le vice-consul le plus proche du lieu du naufrage pourra faire tout ce qu’il jugera convenable, tant pour sauver le dit vaisseau ou bâtiment, son chargement et apartenances que pour le magasinage et la sureté des effets sauvés et marchandises. Il pourra en faire l’inventaire sans qu’aucuns officiers militaires, des douanes, de justice ou de police du pays puissent s’y immiscer autrement que pour faciliter aux consuls et vice-consuls, capitaine et equipage du vaisseau naufragé ou echoué, tous les secours et faveur qu’ils leur demanderont, soit pour la celerité et la sureté du sauvetage et des effets sauvés, soit pour eviter tous desordres.
Pour prévénir meme toute espece de conflit et de discussion dans les dits cas de naufrage, il a été convenu que lorsqu’il ne se trouvera pas de consul ou vice-consul pour faire travailler au sauvetage, ou que la residence du dit consul ou vice-consul qui ne se trouvera pas sur le lieu du naufrage sera plus eloignée du dit lieu que celle du juge territorial competent, ce dernier y fera proceder sur le champ avec toute la celerité, la sureté et les precautions prescrites par les loix respectives, sauf au dit juge territorial à se retirer, le consul ou vice-consul survenant, et à lui remettre les procedures par lui faites, dont le consul ou vice-consul lui fera rembourser les frais.
Les marchandises et effets sauvés devront être deposés à la douane ou autre lieu de sureté le plus prochain avec l’inventaire qui en aura été dressé par le consul ou vice-consul, ou en leur absence par le juge qui en aura connu, pour les dits effets et marchandises être ensuite delivrés, aprés le prélevement des frais et  sans forme de procés aux proprietaires qui, munis de la main levée du consul or vice-consul le plus proche, les reclameront par eux mêmes ou par leurs mandataires, soit pour reexporter les marchandises; et dans ce cas elles ne payeront aucune espece de droits de sortie, soit pour les vendre dans le pays, si elles n’y sont pas prohibées, et dans ce dernier cas, les dites marchandises se trouvant avariées, on leur accordera une moderation sur les droits d’entrée proportionnée au dommage souffert, lequel sera constaté par le procés verbal dressé lors du naufrage ou de l’echouëment.
Art. X. Les consuls et vice-consuls [auront abord des batiments de leur nations respectives tout pouvoir et jurisdiction en matiere civile. Ils feront executer les loix, ordonnances et reglements respectifs concernant la navigation abord des dits bâtiments, et à cet effet ils pourront s’y transporter sans qu’aucun officier ou autres personnes puissent les en empêcher.
Ils pourront faire arrêter tout bâtiment portant pavillon de leur nation respective, le faire sequestrer et même le renvoyer respectivement des Etats-Unis en France, ou de France dans les Etats-Unis, et faire arreter sans difficulté tout capitaine, patron, matelot ou passager de leur dite nation respective.
Ils] pourront faire arrêter [ou detenir] dans le pays les matelots [et] deserteurs de leurs nations respectives [ou] et les renvoyer et faire transporter hors du pays.
[Il suffira pour prouver que les matelots et deserteurs appartiennent à l’une des nations respectives que leurs noms soient inscrits sur les registres du vaisseau ou portés sur le role d’équipage.]
Les registres des vaisseaux, ou roles d’equipage, seront reçus en temoignage pour prouver que les personnes arrêtees comme matelots deserteurs appartiennent à leurs nations respectives; mais n’exclueront point les autres preuves legales relatives au même fait.
[L’une et l’autre de ces preuves étant ainsi administrée concernant les matelots et deserteurs.]
Dés qu’il y aura des preuves suffisantes que ce sont des matelots deserteurs de telle nation aucuns tribunaux, juges et officiers quelconques ne pourront en quelque manière que ce soit, connoitre des plaintes que les dits matelots [et] deserteurs pourroient former. Mais ils seront au contraire delivrés sur un ordre signé par le consul ou vice-consul, sans qu’on puisse aucunement,  les detenir, engager ou soustraire. Et pour parvenir à l’entiere execution des dispositions contenues dans cet article toutes personnes ayant autorité, seront tenues d’assister les dits consuls ou vice-consuls, et sur un simple requisitoire signé d’eux, ils feront detenir et garder dans les prisons à la disposition et aux frais des dits consuls et vice-consuls les dits matelots [et] deserteurs jusqu’à ce qu’ils ayent occasion de les faire sortir du pays. Mais s’ils ne sont envoyés hors du pays dans un mois du jour de leur arrêt, ils seront elargis et ne pourront plus être arrêtes pour la même cause.
Art. XI. Dans le cas ou les sujets ou citoyens respectifs auront commis quelque crime ou infraction de la tranquillité publique, ils seront justiciables des juges du pays.
Art. XII. Tous les differends et procès entre les sujets du Roi très Chretien [etablis] dans les Etats-Unis ou entre les citoyens [et sujets] des Etats-Unis [etablis] dans les états du Roi très Chretien [en France et tous les differends et procés concernant le commerce entre les sujets du Roi très Chretien et une des parties residente en France ou ailleurs, et l’autre dans les Etats-Unis, ou entre les citoyens et sujets des Etats-Unis, l’une des parties faisant sa residence dans les Etats-Unis ou ailleurs et l’autre en France] seront terminés par les consuls respectifs si l’une des parties le demande soit par un renvoi par devant des arbitres, soit par un jugement sommaire et sans frais.
Aucun officier civil ou militaire ne pourra intervenir ou prendre une part quelconque à l’affaire. Les appels seront portés devant les tribunaux de France ou des Etats-Unis qui devront en connoitre. [Les consuls ou vice-consuls ne pourront connoitre les disputes ou differends qui s’eleveront entre un sujet du Roi très Chrêtien et un citoyen des Etats-Unis, mais les dites disputes et differends seront portés devant les tribunaux dont le defendeur sera justiciable.]

Les agents respectifs se renfermeront à rendre aux commercants, navigateurs et batiments respectifs tous les services possibles et à informer le consul ou vice-consul le plus proche des besoins des dits commerçants, navigateurs et batiments, sans que les dits agents puissent autrement participer aux immunités droits et privileges attribués aux consuls et vice-consuls, et sans pouvoir sous quelque pretexte que ce soit exiger aucun droit ou emolument quelconque.
Art. XIII. L’utilité générale du commerce ayant fait etablir [en France] dans les états du Roi très Chrêtien des tribunaux et des formes particulieres pour accelerer la decision des affaires de commerce, les negociants des Etats-Unis jouiront du benefice de ces etablissements [en France] et le Congrés des Etats-Unis [recommandera aux legislatures des differents Etats de procurer] pourvoira de la maniere la plus conforme à ses loix, à l’etablissement des avantages equivalents en faveur des negociants François pour la prompte expedition et decision des affaires de la même nature.
Art XIV. Les sujets du Roi très Chrêtien et [ceux] les citoyens des Etats-Unis qui justifieront authentiquement être du corps de la nation respective [par le certificat du consul ou du vice-consul du district faisant mention de leurs noms surnoms et du lieu de leur etablissement, comme inscrit dans les registres du consulat, ne pourront perdre pour telle cause que ce soit, dans les domaines et etats respectifs la qualité des sujets du pays dont ils sont originaires conformément à l’article II. du traité d’amitié et de commerce du 6. Fevrier 1778. dont le present article servira d’interpretation en cas de besoin et les dits sujets respectifs] jouiront en consequence de l’exemption de tout service personel dans le lieu de leur etablissement.
Art. XV. Si quelque autre nation acquiert en vertu d’une convention quelconque [soit en France soit dans les Etats-unis] un traitement plus favorable relativement aux preeminences pourvoirs, autorité et privileges consulaires, les consuls, vice-consuls et agents du Roi trés Chrêtien ou des Etats-Unis réciproquement y participeront aux termes stipulés par les articles 2. 3. et 4. du traité d’amitié et de commerce conclu entre le Roi trés Chrêtien et les Etats-Unis.
Art. XVI. La présente convention aura son plein effet pendant l’espace de douze ans à compter du jour de l’echange des ratifications lesquelles seront données en bonne forme et echangées de  part et d’autre dans l’espace d’un an, ou plutôt si faire se peut.
En foi de quoi nous soussignés &c.



   
   The act of Confederation fixes the title of the Confederacy to be the United States of America.




   
   It may be desireable perhaps that the sovereign name the Vice-consuls, agents and commissaries himself. Therefore the words ‘agents et commissaires’ are proposed to be inserted. If he chuses they should be named by the Consuls, the insertion of the words ‘ou de leur autorité’ enables him to delegate that power to any other.




   
   ‘par le roi tres Chrêtien dans ses etats, et par le Congrés dans les Etats unis.’ This is to preclude the state governments from pretensions which they might set up of establishing the form of recognizing Consular commissions.




   
   The amendment of the 1st. article renders the 2d. and first part of the third unnecessary.




   
   The latter part of the third clause is transferred into the 12th. where the duties and powers of all these officers are defined.




   
   See my letter to his Excellency Monsieur le Comte de Monmorin of June 20. 1788. why those passages should be altered which give to Consuls the rights of the Law of nations.




   
   ‘meubles et immeubles.’; In France the taxes are borne principally by the ‘biens fonds.’ But in America they are equally borne by the ‘biens meubles.’




   
   ‘ou possesseurs.’ In France the proprietor pays the tax, therefore houses occupied by American consuls in France will pay taxes. In America ‘the possessor’ pays the tax. Without the insertion of these words then, houses occupied by French consuls in America will escape taxes.




   
   See letter of June 20. as to the manner of giving evidence in the U.S.




   
   ‘ou par leurs nationaux’ and ‘dans les cas qui n’interesseront que des sujets ou citoyens de leur propre nation.’ Every country possesses within it’s own limits all the sovereign powers, legislative, executive and judiciary. Through complaisance or friendship it may retire from the exercise of it’s own judiciary, so far as to permit the individuals of another nation, happening to be with them, to have a judge of their own, appointed by their own government, and judging between them according to their own laws. But they should not permit that foreign judicatory, nor those foreign laws to be extended in any instance over their own people nor over those of any other foreign nation. For the same reason, acts done by or before those foreign judges should have authority only among their own countrymen.




   
   ‘des etats du roi tres Chrêtien.’ The present Convention is an execution of the 29th. article of the Treaty of Amity and commerce. That gives to each party ‘la liberté de tenir dans leurs etats et ports respectifs, des consuls &c.’ not confining them to France alone. [Ed. note: See Document xvi, note 10.]




   
   ‘en cas d’absence d’executeur &c.’ It is presumed that where the decedent has himself preferred another person and named him his executor, his will ought to be followed. So if his representative be on the spot, the interest becoming his, should not be taken out of his own hands and committed to the consul.




   
   ‘de toute autre.’ Perhaps there may not be two merchants of his own nation in that port.




   
   ‘a l’effet de quoi les creanciers &c.’ The consul standing in the place of the testamentary executor, should, like him, be obliged to pay debts with the effects: and these should in his hands be open to the creditors, as they would be in the hands of the executor.




   
   ‘dont [l’écriture et] la signature &c.’ It should suffice if the signature be proved, tho the body of the instrument be, as it often is, written by another hand. ‘certifiés par deux notables negociants. All legal proof should be admitted.




   
   ‘Et afín de ne pas faire attendre &c.’ The justice and necessity of this is obvious. Otherwise Consuls might keep the effects in their own hands, for their own convenience, under pretext that there might still be debts to pay.




   
   ‘et les dits tribunaux &c.’; See note on Art.6.




   
   ‘ou des etrangers.’ See lettre of June 20. on Art.8.




   
   ‘et les dits tribunaux &c.’; See note on Art.6.




   
   ‘ou des etrangers.’ See lettre of June 20. on Art.8.




   
   ‘auront abord des batimens de leur nation &c.’ See Note on Art.6. and letter of June 20. on Art.10.




   
   ‘matelots [et] deserteurs.’ See letter of June 20. on the 10th. Art.




   
   ‘Il suffira pour prouver &c.’ See note on Art.6. and letter of June 20. on Art.5. 7. 8. 10. and 14.




   
   ‘mais s’ils ne sont envoyés hors du pays’ &c. Neither country would chuse to be converted by the other into a perpetual prison.




   
   ‘ou infraction de la tranquillité &c.’ The word ‘crime’ is sometimes understood with us as meaning a capital crime only. Our laws therefore generally add the expression ‘or breaches of the peace’ to include smaller offences against the peace.




   
   ‘et tous les differends et procés concernant’ &c. See letter of June 20. on Art.12.




   
   ‘Les Consuls ou Vice Consuls ne pourront connoitre &c.’ This is judged to be unnecessary and even to imply a <doubt> supposition, which ought not to exist, viz. <whether the exercise of authority here granted should be by the inherent right of the state, or only by permission of this convention.> that Consuls may have other powers or privileges than those given them by express Convention. The supremacy of every government within it’s own limits excludes from them all foreign authority. A Convention therefore needs no Exceptions but against it’s own Concessions, where they have been too generally expressed.




   
   ‘Les agents respectifs &c.’ These are the words of the 3d article transposed here.




   
   ‘par le certificat du Consul &c.’ See letter of June 20. on the 10th. article. ¶ ‘La présente Convention aura &c.’ See letter of June 20.


